DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/21 has been entered.
 Receipt of amendment and response dated 8/10/21 is acknowledged.
Claims 1-16 have been examined previously and currently pending.
The amended claims now recite: 
A method, comprising:
identifying a bovine that is at risk of experiencing a heat effect; and
administering to the bovine a composition comprising between 1.0 wt% and 5.0 wt% B- glucans, between 15 wt% and 40 wt% silica, between 50 wt% and 81 wt% mineral clay, between 1 wt% and 8.0 wt% mannan, and endoglucanohydrolase, wherein the composition is administered for an effective period of time of from 1 day to 200 days to (a) increase feed intake or (b) decrease water consumption, respiration rate, and/or rectal temperature or (c) any combination thereof during the effective period of time, when compared to a feed intake, water consumption, respiration rate, and/or rectal 
In response to the amendment clarifying “the time period of administering the composition from 1-200 days”, the following rejection has been withdrawn:

Claim Rejections - 35 USC § 112
	Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In response to the amendment and upon further search, the following new rejections have been applied and replace all of the previous rejections of record:

Double Patenting Rejection

1.	Claims 1-9 and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10555964 and and US 7527816 to Franz et al.
 Although the claims at issue are not identical, they are not patentably distinct from each other because both instant and the patented claims are directed to the same method of identifying a bovine that is at risk of experiencing a heat effect; and 
In this regard, Franz et al teaches re-hydration supplement suitable to counteract dehydration stresses caused by environmental stresses in mature bovine mammals (abstract) and for maintaining normal nutrient and body fluid balances, in particular to prevent extreme heat and high humidity that causes dairy coes to minimize their production of milk or maintain normal body weight (col. 1, l 5-19). The composition 
Thus, one skilled in the art would have recognized from the teachings of Franz that a composition intended for providing a relief for dehydration conditions in cows caused by high heat and humidity (heat stress) should be administered to the animals for at least 1 or a few days so as to provide the desired relief. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to administer the composition of the patented claims for at least 1 day so as to achieve any result and further continue administration for the desired number of days so as to achieve the end result.  

Claim 2 of both sets of claims recite a dairy cow. 
Claim 6 of the patent and instant claim 3 recite the same time period for administering. Claim 5 of the patent and instant claim 11 are directed to the same method to the extent the claims are considered as “a method comprising identifying a bovine that is experiencing a heat effect”. 
Claim 7 of the patent and instant claim 5 recite the same subject matter, with respect to further treatment. Claim 4 of the patent and claim 7 of the instant application 

 Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to modify the composition of the patented claims by further including electrolytes such as carbonates (potassium or calcium) because Franz teaches that the electrolytes provide the desired rehydration (col. 3, 40-55) to the dehydrated animals during high heat and humidity levels.
  
2.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9173926, in view of Tao et al., (Journal of Dairy Science, 2004-submitted on IDS) and US 7527816 to Franz et al.
 The patented claims recite a feed composition that includes all of the claimed feed components and is administered to cows and hence would have been expected to increase the feed intake in cows. The patented claims do not require the mammals to experience any heat stress when the composition is administered, and therefore can be construed to be at risk because any animal can be at risk of experiencing heat stress. The above patent recites the composition with the same amounts of the components. 
 Instant claims recite the effective period of administration is from 1-200 days. Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to administer the composition of the patented claims for at least 1 day so as to not only provide feed to the animal but also achieve claimed result, because as explained any animal can be at risk of experiencing heat stress. 
It is also noted that instant claims do not state that the effective period is after exposure of the animal to heat stress and hence construed as prevention. 
Further, Franz et al teaches re-hydration supplement suitable to counteract dehydration stresses caused by environmental stresses in mature bovine mammals (abstract) and for maintaining normal nutrient and body fluid balances, in particular to prevent extreme heat and high humidity that causes dairy cows to minimize their production of milk or maintain normal body weight (col. 1, l 5-19). The composition comprises monosaccharides (ex: dextrose and fructose), disaccharides (sucrose and lactose) and electrolytes including carbonate anions (col. 2, l 25-44). The composition further includes grains, grain by-products, and additional ingredients that enhance the stability of the compositions (Table 1). The electrolyte composition in col. 4, l 1-20 include carbonates such as calcium carbonate and potassium, that meet instant claimed carbonates of claim 10. Example 1 of Franz teaches administration of the feed supplement to cows during hot-humid weather and for a 7-day period.  

While the patented claims do not recite the temperature humidity index or measuring indices of heat stress of claim 4, evaluating the water consumption, respiration rate, (claim 14), the composition of patented claims is used a feed and hence one of an ordinary skill in the art before the effective filing date of the instant invention would have observed the general health of the animal in terms of food intake, water intake, differences in the feed consumption as a function of variations in the weather conditions. The motivation to do comes from Tao because heat stress can cause changes to cows in terms of low milk production. Tao describes the effect of heat stress during dry periods on mammary gland development, and states that the heat stress (HS) negatively effects hepatic metabolism, cellular immune function and milk production (page 5976-5977). Cows exposed to temperature heat index of greater than 72 indicate that cows were exposed to heat stress (Discussion on page 5981). Tao measured the same indices such as those claimed in cows exposed to heat stressed conditions i.e., temperature-humidity index, milk production, rectal temperature and respiration rates, and states that HS cows showed higher rectal temperatures, greater 
Thus, a skilled artisan would have expected that the feed composition of the patented claims, upon administration, to not only prevent heat stress by the mechanisms taught by Tao i.e., subject the animals to cooling temperatures by providing water sprinklers and/or fans, but also improve milk production due to the composition of the patented claims. A skilled artisan would have been able to measures the various indices of heat stress at higher temperatures humidity index (taught by Tao) such as measuring rectal temperature, milk production, respiration rate etc., before and after the administration of the animal feed, and accordingly adjust the amount of the animal feed or duration of administration with an expectation provide the desired benefits of increased lactation in the animals. One of an ordinary skill in the art would have optimized the duration of administration, number of administration, and the amount of the composition administered based on the heat stress endured by cows and one skilled in the art would have been able to repeat administration until the reduced heat stress and increased feed intake is achieved.
The patented claims recite a feed composition that includes all of the claimed feed components and is administered to cows, however, lacks the components of claim 10. In this regard, Franz teaches electrolyte composition in col. 4, l 1-20 include 
 Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to modify the composition of the patented claims by further including electrolytes such as carbonates (potassium or calcium) because Franz teaches that the electrolytes provide the desired rehydration (col. 3, 40-55) to the dehydrated animals during high heat and humidity levels.

3.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over the patented claims of U.S. Patent Nos., 7939066, 8236303, 8568715, and 8834868, EACH in view of further in view of US 9173926 to Forsberg et al, Tao et al., Journal of Dairy Science, 2004-submitted on IDS) and US 7527816 to Franz et al.
 
Each of the above patented claims recite a feed composition that includes all of the claimed feed components and is administered to cows. 
Patented claims of 8236303, 8568715 and 7939066 teaches the same composition as that claimed in the instant application, The above patents recite the composition augments innate immunity (8236303, 8568715) or prevent fungal infections (7939066). US patent 8834868 claims the instant composition for treating stress, which can also include heat stress. The patented claims do not require the mammals to 
In this regard, Forsberg teaches instant claimed composition (as that of instant claim 1) as a feed composition for animal species such as bovine (abstract, col.3, l 52-67 and col. 4, l 1-54), to treat stress and increase the immunity of the animals (col. 3, l 29-44). The composition is described in col. 6, l 1-31). Forsberg teaches that the composition reduced death losses, improved growth, milk production etc (lines bridging col. 6-7). Further, for the period of administration, Forsberg teaches that the animals were fed a dairy type diet for 28 days. Instant claims recite the effective period of administration is from 1-200 days. Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to administer the composition of each of the above patented claims to bovine, for at least 1 day, so as to not only provide feed to the animal but also achieve claimed result i.e., increased feed intake because Forsberg teaches the composition as a feed. 
It is also noted that instant claims do not state that the effective period is after exposure of the animal to heat stress and hence construed as prevention. 
Further in this regard, Franz et al teaches re-hydration supplement suitable to counteract dehydration stresses caused by environmental stresses in mature bovine mammals (abstract) and for maintaining normal nutrient and body fluid balances, in particular to prevent extreme heat and high humidity that causes dairy cows to minimize their production of milk or maintain normal body weight (col. 1, l 5-19). The composition comprises monosaccharides (ex: dextrose and fructose), disaccharides (sucrose and lactose) and electrolytes including carbonate anions (col. 2, l 25-44). The composition 
Even though Franz does not teach the exact composition as that of the patented claims or instant application claims, one skilled in the art would have recognized from the teachings of Franz that animals such as dairy cattle when exposed high temperature and humidity undergo heat stress and that a composition intended for providing a relief for dehydration conditions in cows should be administered to the animals for at least 1 or a few days so as to provide the desired relief.
Hence, a skilled artisan would have been motivated to administer the composition of the patented claims to bovine as a feed for at least one day or as long as required because a feed composition (suggested by Forsberg) is generally administered as long as the animal requires the feed. One skilled in the art would have expected to increase the feed intake as well protect the animals from heat stress by increasing feed intake.
While the patented claims do not recite the temperature humidity index or measuring indices of heat stress of claim 4, evaluating the water consumption, respiration rate, (claim 14), the composition of patented claims is used a feed (in light of Forsberg) and hence one of an ordinary skill in the art before the effective filing date of the instant invention would have observed the general health of the animal in terms of food intake, water intake, differences in the feed consumption as a function of variations 
Thus, a skilled artisan would have expected that the feed composition of the patented claims, upon administration, to not only prevent heat stress by the mechanisms taught by Tao i.e., subject the animals to cooling temperatures by providing water sprinklers and/or fans, but also improve milk production due to the composition of the patented claims. A skilled artisan would have been able to measures the various indices of heat stress at higher temperatures humidity index (taught by Tao) such as measuring rectal temperature, milk production, respiration rate etc., before and after the administration of the animal feed, and accordingly adjust the amount of the animal feed or duration of administration with an expectation provide the desired 
The patented claims recite a feed composition that includes all of the claimed feed components and is administered to cows, however, lacks the components of claim 10. In this regard, Franz teaches electrolyte composition in col. 4, l 1-20 include carbonates such as calcium carbonate and potassium, that meet instant claimed carbonates of claim 10.
 Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to modify the composition of the patented claims by further including electrolytes such as carbonates (potassium or calcium) because Franz teaches that the electrolytes provide the desired rehydration (col. 3, 40-55) to the dehydrated animals during high heat and humidity levels.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over EACH of the US patents 7939066, 8236303, 8568715, 8834868 and 9173926, in view of Tao et al and US 7527816 to Franz et al.

US patent 7939066 teaches the instant claimed composition (col. 2, l 50-col. 3, l 2 and claims 10 and 11). While the patent teaches 15-40% diatomaceous earth, the substance is made of silica (see col. 4, 57-62).
US 8236303 and US 8568715 share the same specification and hence the rejection relied on US 8236303 for explanation. US patents 8834868 and 9173926 are a continuation of US 8236303 and thus share the same specification. Hence the rejection relied on US 8236303 for explaination.US 8236303teaches the instant composition as an animal feed for bovine for treating stress and immune function (col. 3, l 25-40, col. 4, l 27-28, col. 6, l 1-41 and claim 10).
The above patents fail to teach the instant method. However, each of the patent teaches the instant claimed composition as a feed composition and is administered to bovine and hence would have been expected to increase the feed intake in the animals. The above references do not teach animals experience any heat stress when the composition is administered, and therefore can be construed to be at risk because any animal can be at risk of experiencing heat stress. 
Instant claims recite the effective period of administration is from 1-200 days. Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to administer the composition of the patented claims for at least 1 day so as to not only provide feed to the animal but also achieve claimed result, because as explained any animal can be at risk of experiencing heat 
In any event, each of the above patents administer the composition to the animals as a feed and hence require at least one day of administration.
In this regard, Franz et al teaches re-hydration supplement suitable to counteract dehydration stresses caused by environmental stresses in mature bovine mammals (abstract) and for maintaining normal nutrient and body fluid balances, in particular to prevent extreme heat and high humidity that causes dairy cows to minimize their production of milk or maintain normal body weight (col. 1, l 5-19). The composition comprises monosaccharides (ex: dextrose and fructose), disaccharides (sucrose and lactose) and electrolytes including carbonate anions (col. 2, l 25-44). The composition further includes grains, grain by-products, and additional ingredients that enhance the stability of the compositions (Table 1). The electrolyte composition in col. 4, l 1-20 include carbonates such as calcium carbonate and potassium, that meet instant claimed carbonates of claim 10. Example 1 of Franz teaches administration of the feed supplement to cows during hot-humid weather and for a 7-day period.  
Thus, one skilled in the art would have recognized from the teachings of Franz that a composition intended for providing a relief for dehydration conditions in cows caused by high heat and humidity (heat stress) should be administered to the animals for at least one or a few days to provide the desired relief. Hence, a skilled artisan would have been motivated to administer the composition for at least one day or as long as required because a feed composition is generally administered as long as the animal 
While the above patents do not recite the temperature humidity index or measuring indices of heat stress of claim 4, evaluating the water consumption, respiration rate, (claim 14), the composition of taught therein is used a feed and hence one of an ordinary skill in the art before the effective filing date of the instant invention would have observed the general health of the animal in terms of food intake, water intake, differences in the feed consumption as a function of variations in the weather conditions. The motivation to do comes from Tao because heat stress can cause changes to cows in terms of low milk production. Tao describes the effect of heat stress during dry periods on mammary gland development, and states that the heat stress (HS) negatively effects hepatic metabolism, cellular immune function and milk production (page 5976-5977). Cows exposed to temperature heat index of greater than 72 indicate that cows were exposed to heat stress (Discussion on page 5981). Tao measured the same indices such as those claimed in cows exposed to heat stressed conditions i.e., temperature-humidity index, milk production, rectal temperature and respiration rates, and states that HS cows showed higher rectal temperatures, greater respiration rates and decreased dry matter intake when compared to cooling temperatures at which the animals were cooled by water sprinklers and fans (page 5980, table 2). Tao teaches that HS during the dry period decreased weight gain, milk production compared with cooling (figure 1 and 2 and last paragraphs in col. 1-2 of page 5983). 

The above patents recite a feed composition that includes all of the claimed feed components and is administered to cows, however, lack the components of claim 10. In this regard, Franz teaches electrolyte composition in col. 4, l 1-20 include carbonates such as calcium carbonate and potassium, that meet instant claimed carbonates of claim 10.
 Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to modify the composition of the patents cited above by further including electrolytes such as carbonates (potassium or calcium) because Franz teaches that the electrolytes provide 
Response to Arguments
Applicant's arguments filed 8/10/21 have been fully considered but not found persuasive.
In response to the amendment the previous rejection under 35 USC 112, first paragraph has been withdrawn

Nonstatutory Double patenting rejections:
Applicants argue  that 917326 patent discloses the composition for augmenting immune function and not for increased feed intake in bovines, for decreased water consumption, respiratory rate and/or rectal temperature. With respect to US patents 7939066, 8236303 and 8568715 patents, it is argued that ‘066 teaches the composition fort inhibiting fungal growth, ‘303 and ‘715 patents teach the claimed composition for augmenting innate immunity, but not for claimed method. It is argued that Tao does not cure the deficiencies because Tao teaches that heat stress affects hepatic metabolism, immune function and milk production. It is argued that the pending claims are not directed to preventing heat stress or increasing lactation.
Applicants’ arguments are not found persuasive because instant claims only require administering the composition to cows and does not exclude prevention of lactation or altering hepatic metabolism and immune function. Instant claims only require that the cow “is at risk of heat stress” which applies to any cow, including those taught by Tao (heat stressed cows). The fact that applicant has recognized another Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Moreover, instant specification (page 1) also teaches reduced milk production and immune function under heat stress.  Hence, one skilled in the art would be motivated to administer the composition of patented claims of US patents 917326, 7939066, 8236303 and 8568715 to cows that are at risk of heat stress or heat effect, which can cause heat stress (according to instant specification page 1, 15-20) and still expect to achieve the same result as claimed.
In response to the argument that Tao does not teach the feed composition or suggest an increase or decrease in the amount of the feed, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the patented claims recite same composition for administration as a feed and Tao teaches the consequences of heat stress in cows, In this regard, the newly added reference, US 7527816 to Franz et al., teaches a re-hydration supplement suitable to counteract dehydration stresses caused by environmental stresses in mature bovine mammals (abstract) and for maintaining normal nutrient and body fluid balances, in particular to prevent extreme heat and high humidity that causes dairy cows to 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611